By the Court.
The St. of 1869, e. 415, § 63, did not provide a remedy to recover a penalty or forfeiture, but prevented money paid for intoxicating liquors sold in violation of law from becoming the property of the seller. Such money therefore remained the property of the purchaser, his right to recover it depended upon the common law, and neither his property nor his right of action was affected by the repeal of the statute. The case is governed by Adams v. Goodnow, 101 Mass. 81.

Exceptions overruled.